             Case 6:18-cv-06568-CCR Document 8 Filed 10/05/18 Page 1 of 5



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________
Melvin JOHNSON, Jamal SCOTT, and
Armando TORRES; individually and on
behalf of all similarly situated individuals,
                             Plaintiffs,                        ANSWER TO THE
                                                                COMPLAINT
                 -vs-                                           18-CV-6568

NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY
SUPERVISION, GOVERNOR ANDREW
CUOMO, in his official capacity, ACTING
COMMISSIONER ANTHONY ANNUCCI,
in his official capacity, and THE STATE OF
NEW YORK,
                     Defendants.
___________________________________


       Defendants by their attorney, Barbara D. Underwood, Attorney General of the State of

New York, Gary M. Levine, of counsel, for their answer to the petition in the above captioned

proceeding, respectfully alleges as follows:

1.     Denies knowledge or information as to allegations contained in paragraphs 1, 2, 4, 8,

       9, 10, 22, 26, 28, 30, 32, 37, 39, 40, 41, 42, 43, 45, 46, 47, 48, 54, 55, 56, 57, 58, 59,

       60, 63, 64, 65, 66, 69, 70, 71, 74, 75, 76, 77, 102, 108, 111, 120, 122, 123, 124, 127,

       128, 129, 130, 131, 132, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 162,

       163, 164, 165, 167, 168, 169 and 170 of the petition.

 2.    Denies the allegations contained in the paragraphs numbered 6, 7, 20, 21, 29, 44, 52,

       53, 61, 62, 67, 72, 81, 82, 84, 85, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99,

       100, 103, 104, 107, 112, 114, 115, 116, 118, 121, 125, 126, 133, 135, 136, 137, 140,

       141, 142, 143, 156, 157, 158, 159, 160, 171, 173 and 174 of the petition.

 3.    Admits to the allegations contained in paragraphs numbered 3, 5, 11, 12, 13, 14, 15,
            Case 6:18-cv-06568-CCR Document 8 Filed 10/05/18 Page 2 of 5



16, 17, 18, 19, 23, 24, 25, 27, 31, 33, 34, 35, 36, 38, 49, 50, 51, 68, 73, 78, 79, 80, 83, 86,

101, 105, 106, 109, 110, 113, 117, 119, 134, 138, 139, 166 and 172 of the petition.

 4.    Repeats the allegations contained in paragraphs 144 and 161 of the petition.

 5.    Denies each and every allegation of the petition not otherwise specifically

       addressed.

                            AS AND FOR A FIRST, SEPARATE AND
                             COMPLETE AFFIRMATIVE DEFENSE,
                                  DEFENDANTS ALLEGE:

6.     That this action is barred, in whole or in part, by plaintiffs’ failure to exhaust their

administrative remedies.

                           AS AND FOR A SECOND, SEPARATE AND
                             COMPLETE AFFIRMATIVE DEFENSE,
                                  DEFENDANTS ALLEGE:

7.     That this action is barred, in whole or in part, by collateral estoppel or res judicata.

                            AS AND FOR A THIRD, SEPARATE AND
                             COMPLETE AFFIRMATIVE DEFENSE,
                                  DEFENDANTS ALLEGE:

8.     The defendants, at all times relevant hereto, acted without malice and under the

reasonable belief that their actions were proper and in accordance with existing law and did

not violate any of the plaintiffs’ rights.

9.     Consequently, the defendants is entitled to qualified immunity.

                           AS AND FOR A FOURTH, SEPARATE AND
                             COMPLETE AFFIRMATIVE DEFENSE,
                                  DEFENDANTS ALLEGE:

10.    The doctrine of respondeat superior does not apply in actions brought pursuant to 42

U.S.C. §1983, and bars relief to the plaintiffs.



                                                   2
             Case 6:18-cv-06568-CCR Document 8 Filed 10/05/18 Page 3 of 5




                          AS AND FOR A FIFTH, SEPARATE AND
                           COMPLETE AFFIRMATIVE DEFENSE,
                                DEFENDANTS ALLEGE:

11.     That this action is barred, in whole or in part, by the Eleventh Amendment to the

United States Constitution.

                              AS AND FOR A SIXTH, SEPARATE AND
                               COMPLETE AFFIRMATIVE DEFENSE,
                                    DEFENDANTS ALLEGE:

 12.   The complaint is barred in whole or in part due to plaintiffs’ failure to file the complaint
within the applicable Statute of Limitations.

       WHEREFORE, defendants pray that judgment be entered dismissing the complaint in

all respects and that defendants be awarded reasonable costs and attorneys' fees and for

such other and further relief as may be just, proper, and equitable.

       Dated: October 5, 2018
              Rochester, New York


                                   BARBARA D. UNDERWOOD
                                   Attorney General of the State of New York
                                   Attorney for all Defendants


                                    s/Gary M. Levine
                                   GARY M. LEVINE
                                   Assistant Attorney General of Counsel
                                   NYS Office of the Attorney General
                                   144 Exchange Boulevard, Suite 200
                                   Rochester, New York 14614
                                   Telephone: (585) 546-7430
                                   gary.levine@ag.ny.gov




                                                3
            Case 6:18-cv-06568-CCR Document 8 Filed 10/05/18 Page 4 of 5




                      CERTIFICATE OF SERVICE BY MAIL

       I certify that on October 5, 2018, I electronically filed the foregoing Answer

to the Complaint on behalf of all defendants with the Clerk of the District Court

using CM/ECF system, which sent notification of such filing to the following:

       1.      Jessica Louise Barlow
               Disability Rights New York
               44 Exchange Blvd
               Suite 110
               Rochester, NY 14614
               585-512-4841
               585-348-9823 (fax)
               jessica.barlow@drny.org

       2.      Simeon L. Goldman
               Disability Rights New York
               725 Broadway
               Suite 450
               Albany, NY 12207
               518 432-7861
               518 427-6561 (fax)
               sim.goldman@drny.org

       3.      Megan T Williams
               Disability Rights New York
               725 Broadway
               Suite 450
               Albany, NY 12207
               518 275-9492
               518 427-6561 (fax)
               megan.williams@drny.org




                                         4
  Case 6:18-cv-06568-CCR Document 8 Filed 10/05/18 Page 5 of 5



And, I hereby certify that I have mailed, by the United States Postal Service, the

document to the following non-CM/ECF participant(s):

      1.     n/a

                                  BARBARA D. UNDERWOOD
                                  Attorney General of the State of New York
                                  Attorney for all Defendants


                                   s/Gary M. Levine
                                  GARY M. LEVINE
                                  Assistant Attorney General of Counsel
                                  NYS Office of the Attorney General
                                  144 Exchange Boulevard, Suite 200
                                  Rochester, New York 14614
                                  Telephone: (585) 546-7430
                                  gary.levine@ag.ny.gov




                                         5
